DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length without any other information on the sheet.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 5, 8 and 9 are objected to because of the following informalities.  Appropriate correction is required.
In claim 5, line 5, the phrase “the rotor” should be changed to -- a rotor --.
In claim 8, a period should be inserted at the end of the sentence (e.g. after the word motor in line 4).
In claim 9, line 2, the phrase “at least one sensor” should be changed to -- at least one of the sensors --.  In line 3, the word -- an -- should be inserted before the word “axis”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, line 22, the phrase “the plurality of axis” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2020/0182684 (Yoskovitz et al.).
With regards to claim 1, Yoskovitz et al. discloses a system for monitoring mechanical and electrical machines comprising, as illustrated in Figures 1-27, a method for monitoring an electrical machine 102 with a condition monitoring device 110-118 comprising obtaining, at periodic instants, measurements from one or more sensors 130,140 of the condition monitoring device such that each sensor of the one or more sensors is one of a magnetometer (e.g. magnetic sensor; paragraphs [0260],[0261]) and an accelerometer 220,222,224 (e.g. accelerometer; paragraphs [0293],[0194]); the measurements are performed in a plurality of axis and at a plurality of frequencies, and correspond to a measurement location determined based on a placement of the condition monitoring device relative to the electrical machine (paragraphs [0157],[0265]-[0267],[0289],[0294],[0305],[0321]); comparing, for one or more instants, amplitude data of the measurements with condition monitoring data available at the condition monitoring device such that the comparison is performed for the amplitude data in one or more axis and at one or more frequencies (paragraphs [0300]-[0311],[0319]; Figures 8-10,14,23-25); the condition monitoring data comprises a relation between a plurality of parameters, a plurality of conditions and the plurality of frequencies (paragraphs [0076],[0197], [0275],[0276],[0277], [0279]; Figures 23,25); detecting a condition from the plurality of conditions, and at least one parameter associated with the condition, based on the comparison (paragraphs [0275],[0300]-[0311],[0332],[0348],[0355]-[0358],[0451]; Figures 8-10,14,23-25); utilizing, in response to the detection, the measurements of the at least one parameter in the plurality of axis and at the plurality of frequencies, for determining a health condition of the electrical machine such that the health condition is determined with the measurements of the at least one parameter (paragraphs [0264],[0275],[0311],[0355]-[0358],[0451]; Figures 8-10,14,23-25).  (See, paragraph [0256] to [0519]).
With regards to claim 2, Yoskovitz et al. further discloses the measurements are obtained with the accelerometer; the comparison of the amplitude data is performed for the one or more frequencies corresponding to first three harmonics of speed estimated from the accelerometer measurements (See, paragraphs [0265],[0294],[0305],[0321],[0330],[0332], [0377]; Figures 8-10,14,23-25).
With regards to claim 3, Yoskovitz et al. further discloses the measurements are obtained with the accelerometer and the magnetometer; the comparison of the amplitude data is performed for the one or more frequencies corresponding to one or more harmonics of speed and one or more harmonics of line frequency such that the speed is estimated using the measurements from at least one of the accelerometer and the magnetometer.  (See, paragraphs [0265],[0294],[0305],[0321],[0330],[0332],[0377]; Figures 8-10,14,23-25).
With regards to claim 4, Yoskovitz et al. further discloses the one or more frequencies compared for the amplitude data of the accelerometer correspond to three or more of first five harmonics of the estimated speed; the one or more frequencies compared for the amplitude data of the magnetometer correspond to first two harmonics of the line frequency.  (See, paragraphs [0265],[0294],[0305],[0321],[0330],[0332],[0377]; Figures 8-10,14,23-25).
With regards to claim 5, Yoskovitz et al. further discloses the condition is one of a rotor unbalance and a shaft misalignment; the rotor unbalance is detected based on a comparison of the amplitude data in a first axis and corresponding to first two harmonics, and wherein the first axis is an axis parallel to the rotor; the shaft misalignment is detected based on a comparison of the amplitude data in one or more axis of the plurality of axis and corresponding to second and third harmonics.  (See, paragraphs [0065],[0276],[0031],[0032],[0334],[0035],[0338]-[0390],[0419]).
With regards to claim 6, Yoskovitz et al. further discloses the method is performed with one or more of the condition monitoring device 110; a computing device is one of an edge device and a server such that the computing device is communicatively coupled with the condition monitoring device over a plant communication network.  (See, as observed in Figures 1,4,13,20,26).
With regards to claim 7, Yoskovitz et al. discloses a system for monitoring mechanical and electrical machines comprising, as illustrated in Figures 1-27, a condition monitoring device 110-118 for monitoring an electrical machine 102 comprising a housing 202; a plurality of sensors 130,140 arranged within the housing, with at least one magnetometer 130 (e.g. magnetic sensor; paragraphs [0260],[0261]) and at least one accelerometer 220,222,224 (e.g. accelerometer; paragraphs [0293],[0194]); each sensor is configured to perform measurements of one or more parameters at periodic instants such that the measurements correspond to a measurement location determined based on a placement of the condition monitoring device relative to the electrical machine (paragraphs [0157],[0265]-[0267]); a data logger 250,308,310 configured to store the measurements collected with the plurality of sensors over a time period (paragraphs [0313],[0319],[0265]-[0267]); a memory with condition monitoring data such that the condition monitoring data comprises a relation between a plurality of parameters, a plurality of conditions and a plurality of frequencies (paragraphs [0076],[0197],[0275],[0276],[0277],[0279]; Figures 23,25); a data analyzer 234,306 (e.g. central processing unit – CPU) configured to compare, for one or more instants, amplitude data of the measurements with the condition monitoring data such that the comparison is performed for the amplitude data in one or more axis and at one or more frequencies (paragraphs [0300]-[0311],[0319]; Figures 8-10,14,23-25); detect a condition from the plurality of conditions, and at least one parameter associated with the condition, based on the comparison (paragraphs[0275],[0300]-[0311],[0332],[0348],[0355]-[0358],[0451]; Figures 23,25); a communication unit 302,304 (e.g. wirelessly antennas; paragraphs [0264],[0318]) configured to transmit, in response to the detection, the measurements of the at least one parameter in the plurality of axis and at the plurality of frequencies such that the measurements are utilized for determining a health condition of the electrical machine (paragraphs [0264],[0275],[0311],[0355]-[0358],[0451]; Figures 8-10,14,23-25).  (See, paragraph [0256] to [0519]).
With regards to claim 8, Yoskovitz et al. further discloses the electrical machine 102 is an electric motor 104; the condition monitoring device 110-118 is a self-powered device and comprises an energy source such that the condition monitoring device is affixed on a housing of the electric motor.  (See, as observed in Figures 1,2C; paragraphs [0314] to [0316]).
With regards to claim 9, Yoskovitz et al. further discloses the condition monitoring device 110-118 is affixed such that at least one sensor is placed to obtain measurements at an axis parallel to axis of a rotor of the electric motor 104.  (See, as observed in Figure 1; paragraphs [0257] to [0259],[0292],[0293]).
With regards to claim 10, Yoskovitz et al. further discloses at least one of the magnetometer 130 and the accelerometer 220,222,224 is a tri-axial sensor.  (See, paragraphs [0292],[0293]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Celia, Cardinal, Hosek, Hays, are related to a system for diagnosing the condition of an electrical machine including an accelerometer, a magnetometer, a signal processor to analyze the measured data to determined the health condition of the electrical machine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861